DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 4-6, and 21-37 are pending. Claims 2-3 and 7-20 are canceled. Amendment has overcome the objection of claim 1 for minor informalities. The amendment has overcome previously set forth rejections under 35 USC 112(b) regarding the terms “sufficiently low temperature and pressure”, “sufficiently high temperature”, and quantities modified by “about”. Amendments more particularly specifying temperature parameters have overcome previously set froth rejections of claims 1 and 4-6 under 35 USC 103.

Duplicate Claims Warning
Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Applicant’s amendment has rendered moot any interpretation of “their places” in claim 1.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “after the oxidizing the porous metal foam by way of a single heat-treatment step, there anatase oxidation layer not subsequently soaked in hydrogen peroxide” in claim 21 does not have basis in the original disclosure. In the disclosure as filed, there is no mention of a subsequent hydrogen peroxide soaking or explicit exclusion of a subsequent hydrogen peroxide soaking. The mere absence of a positive recitation is not basis for an exclusion (MPEP2173.05(i)); therefore, the absence of a subsequent hydrogen peroxide soaking in the titanium anode example of paragraphs [17-20] and [59-62] of the present disclosure does not, in and of itself, provide a basis to exclude subsequent hydrogen peroxide soakings. There is no indication or suggestion that the anatase layer is or is not soaked following oxidation in air.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, and 21-37, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the titanium metal particles" in the fourth line of claim 1. Claim 22 recites the limitation "the titanium metal particles" in the fourth line of claim 22. Claim 31 recites the limitation "the titanium metal particles" in the fourth line of claim 31. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the growing ice crystals" in the fifth line of claim 1. Claim 22 recites the limitation “the growing ice crystals" in the fifth line of claim 22. Claim 31 recites the limitation “the growing ice crystals" in the fifth line of claim 31. There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6, and 21 are rejected under 35 USC 112(b) because they depend on claim 1. Claims 23-30 are rejected under 35 USC 112(b) because they depend on claim 22. Claims 32-37 are rejected under 35 USC 112(b) because they depend on claim 31.
Regarding claim 21, it is uncertain what “there anatase oxidation layer not subsequently soaked in hydrogen peroxide” is intended to claim. It appears that the limitation intends to recite “the anatase oxidation layer is not subsequently soaked in hydrogen peroxide”; however, this cannot be determined because subsequent soaking in hydrogen peroxide or exclusion of subsequent soaking does not have a basis in the disclosure as filed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-26, 30, and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter Both independent claims 22 and 31 recite “forming an anatase oxidation layer for the porous metal foam consisting of” thereby limiting the steps required for forming an anatase oxidation layer only to those steps recited. Each of claims 23-26 describe steps within the process of forming an anatase oxidation layer for the porous metal foam with the transition phrase “comprising”. Comprising by definition is open to limitations that are not recited. See MPEP 2111.03(I). As independent claim 22 recites “forming an anatase oxidation layer for the porous metal foam consisting of” steps, reciting component steps with the transition phrase “comprising” opens the scope of the recited process to encompass elements not recited, thereby extending the scope beyond that of independent claim 22. Regarding claims 30 and 37, the requirement that the porous metal foam is subjected only to a single heating step does not limit the scope of the claims on which clams 30 and 37 depend because the “consisting of” language of independent claims 22 and 31 already limit the steps only to those recited. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Note that claims 23-26 are only rejected under 35 USC 112(d) because they recite steps with the transition phrase “comprising” which by definition is open. The steps recited in claims 23-26 may be rephrased to further limit steps recited in claim 22. See the format by which claims 28 and 29 limit a parameter within the process of forming an anatase oxidation layer for the porous metal foam.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27, 30-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20140004441) in view of Okazumi (Okazumi, Takuro, et al. "Anatase formation on titanium by two-step thermal oxidation." Journal of Materials Science 46.9 (2011): 2998-3005) and Wu (Wu, Jin-Ming, et al. "Porous titania films prepared from interactions of titanium with .
Regarding claim 22, Cho discloses pouring a titanium metal slurry on a copper rod that is under liquid nitrogen [0022], [0065], [0078]. Cho discloses the slurry is poured on top of the rod [0078]; therefore, the rod must be standing to some extent, and as the pouring is conducted on the rod under liquid nitrogen, it must occur within some enclosure which meets the broadest reasonable interpretation of a vessel. Cho discloses freezing the metal slurry [0023], [0058], [0065], [0067], [0078] where the titanium metal particles are piled up and physically attached between the growing ice crystals (metal powders are frozen between the ice dendrites [0058], [0067]). Cho discloses forming a porous green-body by drying the ice crystals of the frozen slurry [0024], [0068], [0078].  Cho discloses that the drying is a freeze drying process [0078] which by definition occurs at or below freezing temperatures. Cho discloses the drying step leaves pores in the places of the dried ice with physical attachment [0068], [0078]. Cho discloses constructing a porous metal foam by sintering the porous green-body in a vacuum [0025], [0069], [0078], at temperature conditions meeting the claimed temperature conditions (heat-treated for three hours at 300 degrees Celsius and six hours at 1150 degrees Celsius [0078]) thereby reducing the porous green body.
Cho does not disclose forming an anatase oxidation layer for porous metal foam by oxidizing in an air furnace.
Okazumi teaches that Titanium (Ti) and its alloys have excellent properties such as high specific strength and high corrosion resistance and can exhibit a wide range of mechanical properties depending on alloy composition and thermomechanical treatments (Introduction first paragraph page 2998). Okazumi teaches that a layer of titanium dioxide (titania: TiO2) affects the surface properties of Ti, that a TiO2 layer formed on Ti improves corrosion resistance, and biocompatibility, and in addition to providing photocatalytic activity (Introduction second 2 phase under conditions of small particle size (Introduction second paragraph page 2998).
Cho specifically selects titanium for the foam material because of titanium’s corrosion resistance [0048] and mechanical properties [0078], and Cho teaches that the pores in the metal foam are very small [0058].
It would have been obvious for one of ordinary skill in the art to form an anatase layer on the foam disclosed by Cho because Cho selects Ti for the corrosion resistant and mechanical properties [0048], [0078], and discloses that the pores where any TiO2 would form are very small [0058], and Okazumi teaches a TiO2 layer formed on Ti improves corrosion resistance on the mechanically strong Ti, and that anatase is the stable TiO2 at small particle size (introduction first three paragraphs), properties that Cho identifies as favorable for materials exhibiting a small size scale. 
Okazumi teaches a two-step temperature oxidation for forming a TiO2 layer on Ti which forms an anatase oxidation layer on Ti (Introduction last paragraph page 2999), but Okazumi does not teach that one of those steps comprises presoaking in hydrogen peroxide.
Wu teaches forming TiO2 films (Introduction first paragraph page 101, abstract). Wu teaches soaking commercially pure titanium in hydrogen peroxide at                         
                            80
                            °
                        
                    C for different durations followed by heat treatment at                         
                            300
                            °
                        
                    C for 1 hour in air (experimental procedure section first paragraph page 102). Wu specifically teaches that the TiO2 which forms is anatase for soaking in peroxide for 1 hour and followed by heat treatment, and Wu attributes the crystallization of the TiO2 phase to form anatase to the heat treatment at                         
                            300
                            °
                        
                    C for one hour in air (Results and discussion section first two paragraphs page 102, Conclusion section page 105).
Both Okazumi and Wu teach forming anatase on a Ti substrate.
It would have been obvious for one of ordinary skill in the art to form the anatase taught by Cho in view of Okazumi with the peroxide soak and heat treatment step taught by Wu because Wu teaches that the high temperature process such as those taught by Okazumi yield                         
                            300
                            °
                        
                    C for one hour in air (Results and discussion section first two paragraphs page 102, Conclusion section page 105).
The requirement that the third temperature is between the first and second temperatures, encompasses any value of the third temperature between the first and second temperatures, including those infinitesimally close to the first and second temperatures. In the combination of references applied above, the first temperature, as disclosed by Cho is 300 degrees Celsius [0078], the second temperature disclosed by Cho is 1150 degrees Celsius [0078], and the third temperature for treatment in air as taught by Wu is 300 degrees Celsius (Results and discussion section first two paragraphs page 102, Conclusion section page 105, Fig. 2 caption). The combination of Cho in view of Okazumi and Wu thereby approaches the presently claimed temperature limitations as mathematically close as possible, and the process in which the first temperature is 300 degree Celsius and the third temperature is infinitesimally greater than 300 degrees Celsius, which is encompassed by claim 22 would be expected to produce the same results as a process in which the first temperature is 300 degrees Celsius and the third temperature is 300 degrees Celsius, which is taught by Cho in view of Okazumi 
Regarding claims 23-26 the soaking in hydrogen peroxide to form anatase taught by Wu occurs at                         
                            80
                            °
                        
                    C for one hour (experimental procedures section second paragraph, Results and discussion section second paragraph page 102, conclusion section page 105, Fig. 2) and other examples up to four hours (Results and discussion section page 103). In applying the process taught by Wu to the process disclosed by Cho in view of Okazumi, it would have been obvious for one of ordinary skill in the art to use the parameters which Wu teaches for that process.                         
                            80
                            °
                        
                    C meets the limitations of claim 23, soaking for one hour meets claims 25 and 26, and soaking for 4 hours meets the limitations of claim 24.
Regarding claim 27, in the combination of references applied above, the first temperature, as disclosed by Cho is 300 degrees Celsius [0078], and the second temperature disclosed by Cho is 1150 degrees Celsius [0078]. The temperatures disclosed by Cho directly meet the limitations of claim 27.
Regarding claim 30, Wu discloses only one heating at                         
                            300
                            °
                        
                    C (Results and discussion section first two paragraphs page 102, Conclusion section page 105). In order to produce the oxide layer taught by Wu, it would have been obvious for one of ordinary skill in the art to subject the material to the same parameters which Wu discloses for forming such oxide.
Regarding claim 31, Cho discloses pouring a titanium metal slurry on a copper rod that is under liquid nitrogen [0022], [0065], [0078]. Cho discloses the slurry is poured on top of the rod [0078]; therefore, the rod must be standing to some extent, and as the pouring is conducted on the rod under liquid nitrogen, it must occur within some enclosure which meets the broadest reasonable interpretation of a vessel. Cho discloses freezing the metal slurry [0023], [0058], [0065], [0067], [0078] where the titanium metal particles are piled up and physically attached between the growing ice crystals (metal powders are frozen between the ice dendrites [0058], [0067]). Cho discloses forming a porous green-body by drying the ice crystals of the frozen 
Cho does not disclose forming an anatase oxidation layer for porous metal foam by oxidizing in an air furnace.
Okazumi teaches that Titanium (Ti) and its alloys have excellent properties such as high specific strength and high corrosion resistance and can exhibit a wide range of mechanical properties depending on alloy composition and thermomechanical treatments (Introduction first paragraph page 2998). Okazumi teaches that a layer of titanium dioxide (titania: TiO2) affects the surface properties of Ti, that a TiO2 layer formed on Ti improves corrosion resistance, and biocompatibility, and in addition to providing photocatalytic activity (Introduction second paragraph page 2998). Okazumi teaches that anatase becomes the stable TiO2 phase under conditions of small particle size (Introduction second paragraph page 2998).
Cho specifically selects titanium for the foam material because of titanium’s corrosion resistance [0048] and mechanical properties [0078], and Cho teaches that the pores in the metal foam are very small [0058].
It would have been obvious for one of ordinary skill in the art to form an anatase layer on the foam disclosed by Cho because Cho selects Ti for the corrosion resistant and mechanical properties [0048], [0078], and discloses that the pores where any TiO2 would form are very small [0058], and Okazumi teaches a TiO2 layer formed on Ti improves corrosion resistance on the mechanically strong Ti, and that anatase is the stable TiO2 at small particle size (introduction 
Okazumi teaches a two-step temperature oxidation for forming a TiO2 layer on Ti which forms an anatase oxidation layer on Ti (Introduction last paragraph page 2999), but Okazumi does not teach that one of those steps comprises presoaking in hydrogen peroxide.
Wu teaches forming TiO2 films (Introduction first paragraph page 101, abstract). Wu teaches soaking commercially pure titanium in hydrogen peroxide at                         
                            80
                            °
                        
                    C for different durations (T3) followed by heat treatment at                         
                            300
                            °
                        
                    C for 1 hour (T4) in air (experimental procedure section first paragraph page 102). Wu specifically teaches that the TiO2 which forms is anatase for soaking in peroxide for 1 hour and followed by heat treatment, and Wu attributes the crystallization of the TiO2 phase to form anatase to the heat treatment at                         
                            300
                            °
                        
                    C for one hour in air (Results and discussion section first two paragraphs page 102, Conclusion section page 105).
Both Okazumi and Wu teach forming anatase on a Ti substrate.
It would have been obvious for one of ordinary skill in the art to form the anatase taught by Cho in view of Okazumi with the peroxide soak and heat treatment step taught by Wu because Wu teaches that the high temperature process such as those taught by Okazumi yield unfavorable coarsening, and Wu teaches the process for soaking and heat treatment, thereby suggesting using a process of peroxide soaking and heat treatment in place of temperature oxidation. Wu is silent on the equipment for supplying air, but Okazumi teaches an air furnace as suitable for supplying air and increasing the temperature in forming anatase on Ti (Experimental third paragraph page 2999). As Wu teaches heat treatment in air at a temperature above room temperature (experimental procedure section second paragraph) it would have been obvious for one of ordinary skill in the art to use an air furnace which Okazumi teaches as appropriate for accomplishing the goal of forming anatase at an elevated temperature, thereby meeting the claimed limitation of forming an anatase oxidation layer on the                         
                            300
                            °
                        
                    C for one hour in air (Results and discussion section first two paragraphs page 102, Conclusion section page 105).
Regarding claim 32, the six hours Cho discloses for T2 is greater than the three hours Cho discloses for T1 [0078]. 
Regarding claims 33 and 34, one of the time durations T3 which Wu discloses for the hydrogen peroxide soaking is one hour (Experimental procedures section first paragraph ; Results and discussion section first two paragraphs page 102, Fig. 2 caption) and other examples up to four hours (Results and discussion section page 103). The heat treatment in air disclosed by Wu occurs for a duration (T4) of one hour (Results and discussion section first two paragraphs page 102, Fig. 2 caption). In forming the oxide on the titanium taught by Wu, it would have been obvious for one of ordinary skill in the art to form the oxide with the same parameters disclosed by Wu.  A soaking time of both 1 and 4 hours for T3 is less than the six hours which Cho discloses for T2 [0078], thereby meeting the limitations of claim 33. The six hours disclosed by Cho for T2 is greater than the three hours Cho discloses for T1 [0078]; a T3 of 4 hours and T4 of one hour as taught by Wu (Results and discussion section first four paragraphs pages 102 and 103) are both less than six hours T2. The lower limit for T4 of any infinitesimal value greater than T3 recited in claim 34, encompasses any value of T4 that is infinitesimally greater than T3. The embodiment taught by Wu in which both T3 and T4 are both one hour is sufficiently close to a T4 infinitesimally greater than T3, as claimed the T3 and T4 both of one hour are sufficiently close to the claimed limitations, that they would be expected to yield the same results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Regarding claim 37, Wu discloses only one heating at                         
                            300
                            °
                        
                    C (Results and discussion section first two paragraphs page 102, Conclusion section page 105). In order to produce the .

Allowable Subject Matter
Claims 1 and 4-6, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 28-29 and 35-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Each of claims 1, 4-6, 28-29 and 35-36 claims a method comprising pouring a titanium metal slurry on a copper rod that is standing in a vessel, forming a porous green-body by drying ice crystals, reducing and sintering the green body to form a porous metal foam, and forming an anatase layer by comprising at least steps of presoaking in hydrogen peroxide and oxidizing in an air furnace. Each of claims 1, 28-29 and 35-36 sets forth specific temperatures for reduction, sintering, soaking, and air treatment, particularly that the temperature for the oxidation in air is 400 degrees Celsius to 800 degrees Celsius.
Cho (US20140004441) in view of Okazumi (Okazumi, Takuro, et al. "Anatase formation on titanium by two-step thermal oxidation." Journal of Materials Science 46.9 (2011): 2998-3005) and Wu (Wu, Jin-Ming, et al. "Porous titania films prepared from interactions of titanium with hydrogen peroxide solution." Scripta Materialia 46.1 (2002): 101-106) is the closest prior art combination of record.
Wu is specifically relied upon to teach oxidation in air; however, Wu only performs the oxidation step at                 
                    300
                    °
                
            C, and Wu does not teach adjusting temperature for the heat treating in air following soaking in hydrogen peroxide, and Wu suggests that the heat treatment is insensitive                 
                    300
                    °
                
            C (Results and discussion section second paragraph page 102). As such Wu does not suggest a temperature at or approaching that of 400 degrees Celsius to 800 degrees Celsius for heat treating in air following soaking in hydrogen peroxide.
Claims 4-6 depend on claim 1 and therefore incorporate the requirement that the temperature for the oxidation in air is 400 degrees Celsius to 800 degrees Celsius.
Examiner is not sure how applicant may overcome the rejection of dependent claim 21 under 35 USC 112(a). 

Response to Arguments
While applicant’s amendment has overcome previously set forth rejections under 35 USC 112(b), applicant’s amendment introduced new concerns under 35 USC 112, and the present action further contains rejections under 35 USC 112(b) which were previously, unintentionally overlooked antecedent basis issues regarding the limitations “the titanium metal particles” and “the growing ice crystals".
Applicant's arguments have been fully considered but they are not persuasive with regard to Cho (US20140004441) in view of Okazumi (Okazumi, Takuro, et al. "Anatase formation on titanium by two-step thermal oxidation." Journal of Materials Science 46.9 (2011): 2998-3005) and Wu (Wu, Jin-Ming, et al. "Porous titania films prepared from interactions of titanium with hydrogen peroxide solution." Scripta Materialia 46.1 (2002): 101-106) when applied to new independent claims 22 and 31. 
Arguments that applications of the microscopic surface treatments would likely fail when applied to the macroscopic morphology of a foam disclosed by Cho are not persuasive because all processes involved are direct chemical reaction of titanium surfaces. Wu explicitly teaches that the deposition of the titania (TiO2) film was not sensitive to the substrate morphology (page 103 left column first full paragraph). Further Okazumi teaches that anatase becomes the stable TiO2 phase under conditions of small particle size (Introduction second paragraph page 2998), 
It is noted that the features upon which applicant relies (i.e., oxidation formation uniformity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145(VI). It is further unclear which portion of the disclosure as filed can serve as a basis for this argued uniformity. Note that independent claims require forming “forming an anatase oxidation layer”; therefore, the claim encompasses any anatase layer regardless of quality. Both Okazumi and Wu teach anatase will form when a titanium substrate is oxidized (Okazumi Introduction second paragraph page 2998; Wu experimental procedure and Results and discussion section page 102). It would be expected in view of both Okazumi and Wu that some surface reaction meeting the broadest reasonable interpretation of “forming an anatase film” would occur. 
In response to applicant's argument that Okazumi discloses two heat treatment steps, and that Wu discloses a heat treatment step before soaking, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See MPEP 2145(III). Okazumi is relied upon for the teachings of generally forming anatase and a furnace for the oxidation 2O2 solution before and after heat treatment. See below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The caption of Fig. 2 of Wu states “Fig. 2, Morphologies of cpTi surface after soaking in 15 wt. % H2O2 at 80             
                °
            
        C for 1 h (a, b) and followed by beating at 300             
                °
            
        C for 1 h in air.” The caption clearly indicates that the Figures show that all morphologies are after soaking, but some depict the microstructure before heat treatment. Also note that heating to 80            
                °
            
        C is within the temperature which applicant considers “soaking” as explicitly claimed in present claim 23. Further note that all independent claims require soaking after high temperature processes; therefore, all present claims require some steps which may be considered “heat treating” before the soaking step, arguing that a reference heat treats before soaking cannot show how the claimed reference defines of that reference. 
The limitations introduced in dependent claims 4-6 and 21 are not recited in any claims presently rejected under 35 USC 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736